     THE LAW OFFICE OF NATHAN D. BORRIS, Esq.
 1
     Nathan D. Borris, Esq. SBN 266090
 2   1380 A Street
     Hayward, CA 94541
 3   (510) 581-7113
 4
     (510) 581-7112 Fax
     nateborris@gmail.com
 5

 6                         UNITED STATES BANKRUPTCY COURT
 7                  IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
 8

 9

10                                                 )   Case No.:
                                                   )   Chapter 13
11   In Re:                                        )
                                                   )   DEBTOR’S NOTICE OF CHANGE OF
12
     YVETTE E. LANGFORD-ORTIZ,                     )   ADDRESS
13                                                 )
                             Debtor                )
14                                                 )
15                                                 )

16

17   Dear Clerk of the Court:
18

19            The Debtor YVETTE E. LANGFORD-ORTIZ hereby requests that her mailing
     address in the above captioned case be changed to:
20

21
              Yvette E. Langford-Ortiz
22            1002 Metcalf Road
23            San Jose, CA 95138

24
     Dated: February 10, 2019                                  /s/ NATHAN D. BORRIS, ESQ.
25
                                                               Nathan D. Borris, Esq.
26                                                             Attorney for Debtor
27

28




                                                  1
